DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim(s) 1-2,6, 9, 13, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnamurthy, US 2016/0301852 A1.

Considering claim 1, an electronic device comprising: 
a) a camera (sensor module 210, Fig.2A); 
b) a sensor for detecting a distance value relative to an object (distance sensor 230, Fig.2A; laser sensor detects distance of object, S508, Fig.5;); 
c) a memory for storing calibration data for correcting a lens location of the camera (lens position, steps 508 and 510, Fig.5), based on the distance value detected by the sensor (working memory 270; processor 205 to retrieve calibration inputs from working memory 270, such as design specifications of sensor module 210 and anchor values, etc. See [0063]; and 
d) a processor (processor  205) operatively connected with the camera, the sensor, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
d1) determine the lens location of the camera based on the distance value based on the camera being operated (determine logical lens position based on distance; laser sensor Step 510, Fig.5; lens position determination module 223; para 0063); 
d2) obtain lens location data (selection of a number of lens position as part of tuning or calibration procedure; accuracy of the location of lens position, [0084]; working memory 270 stores calibration inputs such as design specifications of sensor module 210 and anchor values, etc. See [0063]) for the distance value and the determined lens location (distance sensor 230, Fig.2A, [0063]; determine distance; Abstract. See paras. 0006, 8, 11, 13, 17, 19, 36, 38, 49, 59, 63, 70-76); 
d3) update the calibration data based on the lens location data (selection of a number of lens position as part of tuning or calibration procedure; accuracy of the location of lens position; users or manufacturers can set the value as per their preference [0084]; and 
d4) determine the lens location of the camera based on the updated calibration data (the imaging device detects a scene change and the distance sensor detects new distance for a given frame [0088]; as a result, lens location changes or is updated. See also Fig.5 Steps 512-520).

As to claim 2, see the rejection of claim 1. 

As to claim 6,  the claimed wherein the electronic device further includes a display device, wherein the instructions further cause the processor to: output a user interface for determining whether to update the calibration data on the display device; and update the calibration data in response to a user input received using the user interface (users or manufacturers can set the value as per their preference [0084]);

Considering claim 9, an electronic device comprising: 
a) a first camera (sensor module 210, Fig.2A);

b) a second camera (Krishnamurthy teaches a dual camera system. In particular, distance sensor 230 may be a dual camera system; paras. 0011, 36, 59, 70 and 81);

c) a memory for storing lens location conversion data mapping first lens location data for the first camera with second lens location data for the second camera (working memory 270; processor 205 to retrieve calibration inputs from working memory 270, such as design specifications of sensor module 210 and anchor values, etc. See [0063]);

d) a processor (processor  205) operatively connected with the first camera, the second camera, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
d1) obtain the first lens location data for the first camera based on the first camera being operated  (selection of a number of lens position as part of tuning or calibration procedure; accuracy of the location of lens position, [0084]) for the distance value and the determined lens location (distance sensor 230, Fig.2A, [0063]; determine distance; Abstract. See paras. 0006, 8, 11, 13, 17, 19, 36, 38, 49, 59, 63, 70-76);
d2) obtain the second lens location data for the second camera in response to a first camera switching command for switching a selected camera from the first camera to the second camera (the processor 210 can control the camera module 291 to readjust the lens location based on related functions; the processor 210 can control the camera module 291 to adjust a focus correctly by readjusting the lens location [0072]; determining estimated lens position from a distance measurement received from sensor 230, [0063]); 
d3) update the lens location conversion data based on the first lens location data and the second lens location data (selection of a number of lens position as part of tuning or calibration procedure; accuracy of the location of lens position; users or manufacturers can set the value as per their preference [0084]; and 
d4) determine a lens location of the second camera based on the updated lens location conversion data in response to a second camera switching command for switching the selected camera from the first camera to the second camera (the imaging device detects a scene change and the distance sensor detects new distance for a given frame; para. 0088; as a result, lens location changes). 

In regards to claim 13, see the rejection of claim 6.

Claim 17 is a method claim of claim 1 and, therefore, claim 17 is rejected for the same reasons as shown in claim 1.

Regarding claim 18, see the rejection of claims 1 and 9. 

Claim 20 is a method claim of claim 9 and, therefore, claim 20 is rejected for the same reasons as shown in claim 9.
 
Claim(s) 1-2, 9, 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, US 2018/0149830 A1.
Considering claim 1, an electronic device comprising: 
a camera (camera module 291, Fig.2); a sensor (sensor module 240 including proximity sensor 240G, Fig.2) for detecting a distance value relative to an object; a memory (memory 230) for storing calibration data for correcting a lens location of the camera based on the distance value detected by the sensor (paras. 0070,72,74, 94-95, 107,122-123, 126, 129); and a processor (processor module 210) operatively connected with the camera, the sensor, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
determine the lens location of the camera based on the distance value based on the camera being operated (the first location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively great, and the second location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively small; para 0070); 
obtain lens location data for the distance value and the determined lens location (the first location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively great, and the second location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively small; para 0070); 
update the calibration data based on the lens location data (the processor 210 can control the camera module 291 to readjust the lens location based on related functions; the processor 210 can control the camera module 291 to adjust a focus correctly by readjusting the lens location; para. 0072); and 
determine the lens location of the camera based on the updated calibration data (the processor 210 can determine the lens location has changed based on the shutter input method as an initial lens location for performing an autofocusing function 
(e.g., contrast autofocusing function), control the camera module 291 to perform the autofocusing function based on the determined initial location, detect a lens location having the maximum contrast value by controlling the camera module 291 to move the lens gradually based on the determined initial lens location, and minimize the time required for an optimum focusing by determining the initial lens location for autofocusing based on the shutter input method and performing the autofocusing function; para.0074. See also paras 0094, 0109 and 0129; Fig.6).

As claim 2, see rejection of claim 1. 

Considering claim 9, an electronic device comprising:
 a first camera (camera module 291, Fig.2); 
a second camera (RGB sensor 240H, within the sensor module 240, Fig.2, which is used to generate an image); 
a memory (memory 230) for storing lens location conversion data mapping first lens location data for the first camera with second lens location data for the second camera; and 
a processor (processor module 210) operatively connected with the first camera, the second camera, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
obtain the first lens location data for the first camera based on the first camera being operated (the first location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively great, and the second location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively small; paras 0070, 0074); 
obtain the second lens location data for the second camera in response to a first camera switching command for switching a selected camera from the first camera to the second camera (the processor 210 can control the camera module 291 to readjust the lens location based on related functions; the processor 210 can control the camera module 291 to adjust a focus correctly by readjusting the lens location; para. 0072); 
update the lens location conversion data based on the first lens location data and the second lens location data (the processor 210 can control the camera module 291 to readjust the lens location based on related functions; the processor 210 can control the camera module 291 to adjust a focus correctly by readjusting the lens location; para. 0072); and 
determine a lens location of the second camera based on the updated lens location conversion data in response to a second camera switching command for switching the selected camera from the first camera to the second camera (the processor 210 can control the camera module 291 to change the lens location from the first location to the second location or from the second location to the first location based on the result of executing a related function, para. 0072).

As to claim 15, see the rejection of claim 9 (the camera and the RGB sensor). 
Claim 17 is a method claim of claim 1 and, therefore, claim 17 is rejected for the same reasons as shown in claim 1.
Regarding claim 18, see the rejection of claims 1 and 9. 
Claim 20 is a method claim of claim 9 and, therefore, claim 20 is rejected for the same reasons as shown in claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy, US 2016/0301852 A1.
Krishnamurthy teaches working memory 270 and processor 205 to retrieve calibration inputs from working memory 270, such as design specifications of sensor module 210 and anchor values, etc. See [0063]). Krishnamurthy also teaches users or manufacturers can set the value as per their preference [0084] which implies that a user input or user interface may be used to receive data or information associated with the update of the calibration data. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy, such being typical considerations of the skilled artisan, in order to update the calibration data based on the learning data in response to the user input. 
Allowable Subject Matter
Claims 3-5,7-8, 10-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
May 19, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422